Citation Nr: 0739865	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability, including depressive disorder and post traumatic 
stress disorder (PTSD).  

2.	Entitlement to service connection for bilateral hearing 
loss. 

3.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  This case was 
remanded by the Board in August 2005 for additional 
development. 

Based on a motion presented in August 2005, this appeal has 
been advanced on the docket because of the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The evidence of record shows that depressive disorder was 
incurred in service and competent medical evidence shows that 
depressive disorder is related to service.  

3.	The competent medical evidence of record shows that 
bilateral hearing loss was not incurred in or related to 
service. 

4.	The competent medical evidence of record shows that 
tinnitus was not incurred in or related to service. 


CONCLUSIONS OF LAW

1.	Depressive disorder was incurred in military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  
2.	Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007). 

3.	Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify regarding his hearing loss and 
tinnitus claims was satisfied by way of a letter sent to the 
appellant in June 2004 that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, this notice was given in the October 2007 
supplemental statement of the case.  Although the notice was 
not timely, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the claimed 
disabilities.  

Regarding the claim for a psychiatric disability, including 
depressive disorder and PTSD, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

VA has a duty to assist the veteran in the development of his 
hearing loss and tinnitus claims.  This duty includes 
assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, service medical records, personnel records, deck 
logs and action reports.  The appellant was also afforded VA 
medical examinations in October 2006 and June 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board further finds that the RO complied with its August 
2005 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
certain chronic diseases, such as an organic disease of the 
nervous system (including sensorineural hearing loss), on a 
presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309 (2007).  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Psychiatric Disability

The veteran initially claimed service connection for PTSD.  
After a review of the evidence of record, however, the 
veteran has not been diagnosed with PTSD.  In a June 2007 VA 
Compensation and Pension Examination, the examiner diagnosed 
the veteran with depressive disorder, not otherwise specified 
(NOS).  In the absence of a current medical diagnosis of 
PTSD, the criteria for establishing service connection for 
PTSD have not been established.  See 38 C.F.R. § 3.303.

However, the veteran does have a diagnosis of depressive 
disorder, NOS.  The Board notes that depressive disorder, NOS 
is a mental disorder under 38 C.F.R. § 4.130.  Therefore, the 
Board will address whether depressive disorder, NOS can be 
service connected based on the evidence of record.  

As a diagnosis of depressive disorder was established in the 
June 2007 VA examination, the remaining questions are whether 
there was evidence of in-service occurrence of a disease and 
medical evidence of a nexus between the claimed in-service 
disease and the current disability. 

The Board notes that the service medical records are silent 
for treatment of or diagnosis of depression or any 
psychiatric disability.  

Although stressor verification is not necessary for a service 
connection claim for a depressive disorder, the RO developed 
the veteran's claim for PTSD and requested personnel records, 
deck logs and actions reports.  Board will consider all 
evidence of record.  The veteran's personnel records note 
that he participated in the invasion and occupation of Iwo 
Jima Island from February 19, 1945 to February 28, 1945, and 
that he participated in the invasion forces of the Okinawa 
campaign from April 9, 1945 to April 16, 1945 and June 7, 
1945 to June 11, 1945. The personnel records indicate that 
the veteran served aboard the U.S.S. Athene (AKA 22) during 
this period.  The Action reports dated from April 9, 1945 to 
April 16, 1945 indicate that the U.S.S. Athene was involved 
in a combat zone.  The Action Report described heavy 
explosions, heavy anti-aircraft fire, low flying enemy planes 
near the vessel, shrapnel and bullets recovered from the 
deck, plane crashes, and burning ammunition dumps in close 
proximity.  The U.S.S. Athene was also hit by enemy fire, 
picked up wounded marines and had one casualty on board.  

Additionally, the June 2007 VA examiner reviewed the claims 
file, examined the veteran and found that it was at least 
likely as not that the veteran's depression began during and 
after the war.  The examiner concluded that his depression 
was etiologically related to Iwo Jima and Okinawa.  

The Board finds that service connection for depressive 
disorder in this case is warranted.  Although there is no 
treatment or diagnosis of depression in the service medical 
records, all the evidence of record shows that it was caused 
by the veteran's in-service experiences.  See 38 C.F.R. § 
3.303(d); Cosman, supra.  Clearly the veteran was in a 
stressful situation while in service as the Action Report 
describes.  The VA examiner's opinion indicated that the 
experiences in service caused the veteran's depression.  
Therefore, the Board resolves any reasonable doubt remaining 
in favor of the veteran.  38 C.F.R. § 4.3.  Additionally, 
there was no evidence contradicting the examiner's findings.  
There was also no evidence of other factors that could have 
caused the veteran's depressive disorder.  The only evidence 
of record regarding the etiology of the depressive disorder 
points to the in-service incidents.  The Board affords the 
veteran the benefit-of-the-doubt and grants service 
connection for depressive disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Hearing Loss

The October 2006 VA Compensation and Pension Examination 
diagnosed the veteran with mild to severe bilateral 
sensorineural hearing loss in both ears.  Additionally, the 
auditory thresholds indicate that the veteran's impaired 
hearing is considered a disability.  See 38 C.F.R. § 3.385 
(2007).  Therefore, the first criterion for service 
connection has been met. 

Regarding the second criterion, there is no indication of 
hearing loss in the service medical records.  The veteran's 
ears were clinically evaluated as normal in the March 1944 
enlistment examination and in the May 1946 separation 
examination.  The audiological examination upon separation 
indicated hearing within normal limits.  Therefore, the 
second criterion has not been met.  

The Board also notes that there is no evidence that the 
veteran's hearing loss manifested within one year of service.  
The record is devoid of any medical evidence of hearing loss 
until VA treatment records dated in March 2004.  Therefore, 
service connection cannot be granted on a presumptive basis.  

Additionally, the medical evidence of record does not support 
the veteran's claim.  The October 2006 VA examiner considered 
the veteran's normal hearing at separation from service and 
the lack of diagnosis or treatment in service.  The examiner 
reasoned that current research did not support delayed onset 
of hearing loss, therefore, the veteran's hearing loss was 
less likely than not due to service.  The examiner considered 
the long history of noise exposure after service and 
concluded that it was more likely due to other factors and 
less likely due to service.  

In conclusion, the Board finds that service connected must be 
denied because there is no evidence of bilateral hearing loss 
in service and no evidence of record linking the veteran's 
hearing loss to service.  The evidence of record is devoid of 
any objective medical evidence of hearing loss until many 
years after service and no doctor has ever opined that his 
hearing loss is related to service.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted.

The Board has considered the veteran's testimony that he 
sustained hearing loss in service; however, the record 
reflects that he lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of his bilateral hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Tinnitus

The veteran has current complaints of tinnitus.  The Board 
considers the veteran competent to report the manifestations 
of his claimed disability.  The Board further observes that 
in the December 2006 VA Compensation and Pension Examination 
the examiner referred to tinnitus and offered an opinion 
regarding its etiology, which indicates that he found the 
veteran's report of tinnitus credible.  The examiner 
concluded that the veteran has mild, bilateral, constant, 
tonal tinnitus.  Therefore, the veteran has a current 
diagnosis of tinnitus and the first criterion of service 
connection has been met. 

Regarding the second criterion, the service medical records 
were silent for tinnitus.  As indicated above, the March 1944 
enlistment examination and the May 1946 separation 
examination clinically evaluated the veteran's ears as 
normal.  There were no complaints of or treatment for 
tinnitus in service.  The Board notes, however, that the 
Action Reports indicated that the veteran was exposed to 
aircraft noise and weapon's fire in service.  

The medical evidence, however, weighs against the veteran's 
claim for service connection.  There are no medical records 
immediately after service depicting a diagnosis of or 
treatment for tinnitus.  The only evidence linking the 
veteran's tinnitus to service is the veteran's own 
statements.  The December 2006 VA examiner opined that the 
tinnitus was of unknown onset and etiology.  The examiner 
considered that there were no complaints of or diagnosis of 
tinnitus in service.  The examiner also considered that the 
veteran had a long history of noise exposure after service 
when he worked in a sheet metal shop.  The examiner concluded 
that it was less likely than not that tinnitus was service 
connected.  

The remaining evidence of record is devoid of any objective 
medical evidence of tinnitus until many years after service 
and no doctor has ever opined that tinnitus was related to 
service.  Therefore, the Board must deny the veteran's claim 
for service connection because the medical evidence does not 
relate tinnitus to service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's assertion that noise 
exposure in service caused tinnitus, however, the record 
reflects that he lacks the medical expertise necessary to 
render a medical diagnosis or competent opinion regarding the 
etiology of his tinnitus.  See Espiritu v. Derwinski, supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for tinnitus must be 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for depressive disorder is granted. 

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


